STATE OF NORTH CAROLINA
v.
LORENZO MANUEL LIGON, Defendant.
No. COA09-685
Court of Appeals of North Carolina.
Filed December 22, 2009
This case not for publication
Attorney General Roy A. Cooper, III, by Special Deputy Attorney General Neil Dalton, for the State.
Michael E. Casterline, for defendant-appellant.
STROUD, Judge.
Defendant Lorenzo Ligon appeals from judgments entered after a jury found him guilty of driving while impaired, driving while license revoked, and providing fictitious information to an officer. The trial court imposed a term of 24 months imprisonment for the impaired driving conviction and consolidated the remaining convictions into a consecutive term of 120 days imprisonment.
Counsel appointed to represent defendant has been unable to identify any issue with sufficient merit to support a meaningful argument for relief on appeal and asks that this Court conduct its own review of the record for possible prejudicial error. Counsel has also shown to the satisfaction of this Court that he has complied with the requirements of Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493 (1967), and State v. Kinch, 314 N.C. 99, 331 S.E.2d 665 (1985), by advising defendant of his right to file written arguments with this Court and by providing defendant with the documents necessary for him to do so.
Defendant has not filed any written arguments on his own behalf with this Court and a reasonable time in which he could have done so has passed. In accordance with Anders, we have fully examined the record and transcript to determine whether any issues of arguable merit appear therefrom or whether the appeal is wholly frivolous. We conclude that the appeal is wholly frivolous.
No error.
Judges WYNN and CALABRIA concur.
Reported per Rule 30(e).